    Case 5:21-cv-03022-SAC Document 4 Filed 01/22/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



GABRIEL T. WALLER,

                             Plaintiff,

           v.                                       CASE NO. 21-3022-SAC

SARAH JAMES, et al.,

                             Defendants.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner at the Johnson County Adult Detention

Center, proceeds pro se.

                           Nature of the Complaint

     Plaintiff states that he suffered a cardiac arrest on January

9, 2019. He claims that defendant James, a registered nurse, was among

those who responded. However, he claims she did nothing to assist him.

He also sues Corizon Health Services, LLC. He asserts claims of medical

malpractice, deliberate indifference, and inadequate training.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than
    Case 5:21-cv-03022-SAC Document 4 Filed 01/22/21 Page 2 of 3




formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

                                Discussion

     The statute of limitations applicable to § 1983 actions is

borrowed from the appropriate state statute of limitations and tolling

principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989). “The forum

state’s statute of limitations for personal injury actions governs

civil rights claims under both 42 U.S.C. § 1981 and § 1983.... In

Kansas, that is the two-year statute of limitations in Kan. Stat. Ann.

§ 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465

F.3d 1184, 1188 (10th Cir. 2006) (citations omitted).

    In contrast, “the accrual date of a § 1983 cause of action is a

question of federal law.” Wallace v. Kato, 549 U.S. 384, 388 (2007).

Under federal law, the claim accrues “when the plaintiff has a complete

and present cause of action.” Id. (internal quotation marks and

citation omitted). In other words, “[a] § 1983 action accrues when

facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal

quotation marks and citation omitted), cert. denied 549 U.S. 1059

(2006).

    Here, because plaintiff was aware of the conduct of defendant

James on January 9, 2019, the court finds the claim accrued on that

day. Therefore, the limitation period began to run and expired on or

about January 9, 2021. However, plaintiff did not commence this action

within that time. His complaint and motion to proceed in forma pauperis

are not dated, and the mailing envelopes for these filings are

postmarked January 19, 2021.

     Because it    appears this matter was not filed within the
    Case 5:21-cv-03022-SAC Document 4 Filed 01/22/21 Page 3 of 3




limitation period, the court will direct plaintiff to show cause why

this matter should not be dismissed.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before February

22, 2021, plaintiff shall show cause why this matter should not be

dismissed as an untimely filing. The failure to file a timely response

may result in the dismissal of this matter without additional prior

notice.

     IT IS SO ORDERED.

     DATED:   This 22nd day of January, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
